Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a fluidized powder heat treatment classification assembly. The closest prior art does not disclose or make obvious the perforated floor is angled relative to gravity in conjunction with the other structures in claim 1.
The closest prior art discloses a fluidized powder heat treatment classification assembly. The closest prior art does not disclose or make obvious first and second group of particles where the first group moving at a first flowrate is transmitted to a fine powder collector and a sealable container within and the second group, larger than the first group, moving at second flowrate, faster than the first flowrate, is transmitted to a classification chamber with a sealable container in conjunction with the other structures in claim 10.
The closest prior art discloses a fluidized powder heat treatment classification assembly with fine powder collector connected to the output of the fluidized bed indirectly through a second sealed gas line through the powder classifier. The closest prior art does not disclose or make obvious first and second seal gas lines connected to 
The closest prior art discloses a fluidized powder heat treatment classification assembly. The closest prior art does not disclose or make obvious a coding loop disposed between said first output and said powder classifier in conjunction with the other structures in claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KALYANAVENKATESHWARE KUMAR/Examiner, Art Unit 3655                                                                                                                                                                                                        	
	
/CHARLES A FOX/
 Supervisory Patent Examiner, Art Unit 3655